Exhibit 10.1

233 South Wacker Drive, Suite 2800

Chicago, Illinois 60606

Tel  312-234-2732

Fax 312-234-3603

Bank of America N.A.

TO:

Circus and Eldorado Joint Venture
407 North Virginia St,
Reno, NV 89505

 

 

ATTN:

Bruce Sexton

TEL:

775-325-7339

FAX:

775-325-7114

 

 

FROM:

Bank of America, N.A,
233 South Wacker Drive - Suite 2800
Chicago, Illinois 60606
Robert OHara / Eric Borden

 

 

Date:

08APR03

Our Reference No.   3059507

Internal Tracking Nos.       7419286

The purpose of this letter agreement is to confirm the terms and conditions of
the Transaction entered into between Circus and Eldorado Joint Venture and Bank
of America, N.A. (each a “party” and together “the parties”) on the Trade Date
specified below (the “Transaction”). This letter agreement constitutes a
“Confirmation” as referred to in the lSDA Master Agreement specified in
paragraph 1 below (the “Agreement”).

The definitions and provisions contained in the 2000 ISDA Definitions, as
published by the International Swaps and Derivatives Association, Inc., (the
“Definitions”) are incorporated into this Confirmation. In the event of any
inconsistency between the Definitions and this Confirmation, this Confirmation
will govern.

1.     This Confirmation evidences a complete binding agreement between the
parties as to the terms of the Transaction to which this Confirmation relates.
In addition, the parties agree to use all reasonable efforts promptly to
negotiate, execute and deliver an agreement in the form of the ISDA Master
Agreement (Multicurrency-Cross Border) (the “ISDA Form”), with such
modifications as the parties will in good faith agree. Upon the execution by the
parties of such an agreement, this Confirmation will supplement, form a part of,
and be subject to that agreement. All provisions contained or incorporated by
reference in that agreement upon its execution will govern this Confirmation
except as expressly modified below. Until the parties execute and deliver that
agreement, this Confirmation, together with all other documents referring to the
ISDA Form (each a “Confirmation”) confirming transactions (each a “Transaction”)
entered into between the parties (notwithstanding anything to the contrary in a
Confirmation), shall supplements form a part of, and be subject to an agreement
in the form of the ISDA Form as if the parties had executed an agreement in such
form (but without any Schedule) on the Trade Date of the first such Transaction
between the parties. In the event of any inconsistency between the provisions of
that agreement and this Confirmation, this Confirmation will prevail for the
purpose of this Transaction.

In this Confirmation “Party A” means Bank of America, N.A. and “Party B” means
Circus and Eldorado Joint Venture.

 

2. The terms of the particular Transaction to which this Confirmation relates
are as follows:

 

Notional Amount:

USD 60,000,000.00

 

 

Trade Date:

04APR03

 

 

Effective Date:

08APR03

 

 

Termination Date:

01MAR06, subject to adjustment in accordance with the Modified Following
Business Day Convention



--------------------------------------------------------------------------------

Fixed Amounts:

 

 

 

Fixed Rate Payer:

Party A

 

 

Fixed Rate Payer Payment

 

Dates:

The 1st of each March and September, commencing 01SEP03 and ending 01MAR06,
subject to adjustment in accordance with the Modified Following Business Day
Convention. No Adjustment Of Period End Dates.

 

 

Fixed Rate:

10.12500%

 

 

Fixed Rate Day Count Fraction:

30/360

 

 

Floating Amounts:

 

 

 

Floating Rate Payer:

Party B

 

 

Floating Rate Payer

 

Payment Dates:

The 1st of each March and September, commencing 01SEP03 and ending 01MAR06,
subject to adjustment in accordance with the Modified Following Business Day
Convention.

 

 

Floating Rate for initial

 

Calculation Period:

TO BE SET

 

 

Floating Rate Option:

USD-LIBOR-BBA

 

 

Averaging:

Inapplicable

 

 

Designated Maturity:

6 Month

 

 

Spread:

Plus 7.36000%

 

 

Floating Rate Day Count

 

Fraction:

Actual/360

 

 

Reset Dates:

The last day of each Calculation Period

 

 

Compounding:

Inapplicable

 

 

Business Days:

New York, London

 

 

Calculation Agent:

Party A

 

 

Optional Early Termination:

Notwithstanding anything to the contrary in the Definitions or the Agreement,
the parties hereby agree to the following Optional Early Termination provisions:

For purposes of this Optional Early Termination provision, Business Days shall
mean New York and London Business Days. Either party shall have the right (but
not the obligation) to terminate this Transaction, effective as of 01MAR04 and
every anniversary thereafter or if such day is not a Business Day, on the next
succeeding Business Day (the “Optional Early Termination Date”), by providing
the other party with notice of its exercise of this right five Business Days
prior to the Optional Early Termination Date. This notice shall be irrevocable
and may be given orally, including by telephone. Such notice shall be followed
by a written confirmation confirming the substance of any telephonic notice
within one Business Day of that notice.



--------------------------------------------------------------------------------

Failure to provide that written confirmation will not affect the validity of the
telephonic notice.

In the event either party elects to terminate this Transaction as provided
above, the Calculation Agent shall determine the Cash Settlement Amount in good
faith and in a commercially reasonable manner in accordance with normal market
practice in the relevant market. Such determination shall be made on the day
that is two Business Days prior to the Optional Early Termination Date. In the
absence of manifest error, such determination shall be final and conclusive
evidence of the Cash Settlement Amount payable in respect of such Optional Early
Termination Date. Party A or Party B (as determined by the Calculation Agent)
shall pay to the other party the Cash Settlement Amount on the Optional Early
Termination Date. Once the Cash Settlement Amount has been fully and finally
paid, then all rights, duties and obligations of the parties under and with
respect to this Transaction shall terminate.

3.

Recording of Conversations:

 

 

 

Each party to this Transaction acknowledges and agrees to the tape recording of
conversations between the parties to this Transaction whether by one or other or
both of the parties or their agents, and that any such tape recordings may be
submitted in evidence in any Proceedings relating to the Agreement and/or this
Transaction.

 

 

4.

Account Details:

 

 

 

Account for payments to Party A:

 

 

 

 

USD

 

NAME:

Bank of America, N.A.

 

CITY:

New York

 

ABA #:

026009593

 

ATTN:

BOFAUS3N

 

NAME:

Bank of America, NA

 

CITY:

Charlotte

 

ACCT:

6550219386

 

ATTN:

Rate Derivative Settlements

 

ATTN:

BOFAUS6SGDS

 

 

 

 

Account for payments to Party B:

 

 

 

 

 

USD

 

NAME:

Bank of America

 

CITY:

Reno

 

ABA #:

122400724

 

NAME:

Silver Legacy Resort Casino

 

ACCT:

470059296

 

 

 

5.

Offices:

 

 

 

The Office of Party A for this

 

Transaction is:                              Charlotte, NC

 

 

 

Please send reset notices to fax no. (312-234-3603)

 

 

 

The Office of Party B for this

 

Transaction is:                               Nevada, USA

 

 

Governing Law:

The Laws of the State of New York (without reference of the conflict of laws
provisions thereof)

 

 



--------------------------------------------------------------------------------

          Credit Support Document: As per Agreement (and Credit Support Annex if
applicable).

          Each of the following, as amended, supplemented, modified, renewed,
replaced, consolidated, substituted or extended from time to time, is a “Credit
Support Document”:

                    (i)     Second Amended and Restated Security Agreement dated
March 5, 2002, by Circus and Eldorado Joint Venture, a Nevada general
partnership (“Grantor”) and Bank of America, N.A. (“Administrative Agent”) as
agent for and representative of (in such capacity herein “Secured Party”) the
financial institutions (“Lenders”) party to the Credit Agreement (defined
therein) (“Secured Party”);

                    (ii)   Second Amended and Restated Construction Deed of
Trust, Fixture Filing and Security Agreement with Assignment of Rents dated
February 26, 2002, but effective March 5, 2002, among Circus and Eldorado Joint
Venture, a Nevada general partnership, as debtor and trustor (“Trustor”), First
American Title Company of Nevada, a Nevada corporation, as trustee (“Trustee”),
and Bank of America, N.A., in its capacity as “Administrative Agent” for the
“Lenders” under the Credit Agreement (defined therein), as beneficiary, assignee
and secured party (“Beneficiary”);

          Party B agrees that the security interests in collateral granted to
Party A under the foregoing
          Credit Support Document shall secure the obligations of Party B to
Party A under this Agreement.

          “Credit Support Documents” shall also include the following:

                    (iii)     Pledge Agreement dated March 5, 2002, by Galleon,
Inc., a Nevada corporation and Eldorado Limited Liability Company, a Nevada
limited liability company (each a “Grantor” and collectively, “Grantors”),
jointly and severally, in favor of Bank of America, N.A., as Administrative
Agent under the Credit Agreement (defined therein), the Lenders therein named,
and in favor of each of the Lenders which may hereafter become a party hereto
(collectively, “Secured Party”);

                    (iv)     Guaranty dated March 5, 2002, Silver Legacy Capital
Corp., a Nevada corporation (“Guarantor”), in favor of Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) under the Credit Agreement
(defined therein), and each of the lenders that are party to such Credit
Agreement (each a “Lender” and collectively, the “Lenders”);

                    (v)     Guarantor Security Agreement dated March 5, 2002, by
Silver Legacy Capital Corp., a Nevada corporation (“Grantor”), and Bank of
America, N.A. (“Administrative Agent”) as agent for and representative of (in
such capacity herein called “Secured Party”) the financial institutions
(“Lenders”) party to the Credit Agreement (defined therein) (“Secured Party”);
and

                     (vi)   Any and all other security agreements, pledge
agreements, assignments, mortgages, deeds of trust, guarantees or other similar
documents which provide collateral or credit support for Party B’s obligations
to Party A hereunder, whether now existing or hereafter entered into, as the
same may be amended from time to time.

 

Credit Support Provider.



--------------------------------------------------------------------------------

Credit Support Providers:

          In addition to any Credit Support Providers specified in the
Agreement, the following shall be Credit Support Providers with respect to Party
B:

                   (i)      Galleon, Inc., a Nevada corporation;
                   (ii)     Eldorado Limited Liability Company, a Nevada limited
liability company;
                   (iii)    Silver Legacy Capital Corp., a Nevada corporation;
and
                   (iv)    Any person executing a Credit Support Document
referred to in Part 4(f)(vi) above (other than Party A, Party B or any of the
Lenders).

Party B agrees and acknowledges that any and all Collateral, guarantees, or
security interests heretofore or hereafter pledged, guaranteed, or granted to
Party A pursuant to a Credit Agreement, guarantee, or related document shall
also serve as collateral security for or guarantee of the obligations of Party B
hereunder and Party B hereby grants to Party A a continuing security interest in
any and all Collateral heretofore or hereafter pledged to Party A pursuant to a
Credit Agreement or related document as security for any and all obligations of
Party B hereunder. Party B agrees to cause any security interest granted
pursuant to any Credit Agreement or related document to specifically include the
obligations of Party B hereunder as secured obligations thereunder. As used
herein, (a) “Credit Agreement” means any note, instrument, agreement or other
document for borrowed money now or hereafter entered into between Party A and
Party B, as the same may be amended, modified, supplemented, restated or
replaced from time to time with the consent of Party A and (b) “Collateral”
means any or all accounts, equipment, general intangibles, instruments,
inventory, intellectual property and all proceeds and products of such in which
Party B has an ownership interest or any other property which may be included or
more specifically defined in such Credit Agreement.

     Additional Termination Event.

          Additional Termination Event will apply. The following event shall
constitute an Additional Termination Event with respect to which Party B shall
be the Affected Party:

(i)     If Party B fails to execute and deliver to Party A an ISDA Master
Agreement in form and substance satisfactory to Party A on or before June 4,
2003.

          Please confirm that the foregoing correctly sets forth the terms and
conditions of our agreement by returning via telecopier an executed copy of this
Confirmation to the attention of Global Derivative Operations at (fax no.(312)
234-3603).



--------------------------------------------------------------------------------

Yours Sincerely,

 

BANK of AMERICA, N.A.

 

 

 

/s/ DAVE WALKER

 

--------------------------------------------------------------------------------

 

Dave Walker
Senior Vice President

 

 

Authorized Signatory

 

Accepted and confirmed as of the date first written:

 

Circus and Eldorado Joint Venture

 

By:       /s/ Bruce Sexton

 

--------------------------------------------------------------------------------

 

Name:    Bruce Sexton

 

--------------------------------------------------------------------------------

 

Title:      Director of Finance

 

--------------------------------------------------------------------------------

 

 

 

 

Our Reference #3059507

 